Citation Nr: 1544151	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder not otherwise specified (NOS) and history of polysubstance abuse in sustained full remission.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1967 to September 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in November 2013.  A transcript of the hearing has been associated with the electronic record.

The Board remanded the Veteran's claims in December 2014 for further development.  Unfortunately, for the reasons discussed below, an additional remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its December 2014 remand, the Board instructed the AOJ to obtain any records pertaining to the Veteran's claim for Social Security Administration (SSA) disability benefits, all outstanding VA medical records including records pertaining to the Veteran's June 2014 hospitalization, and to perform any further development deemed necessary, to include affording the Veteran a new VA examination.   

On remand, the Veteran informed the AOJ that he had never received SSA disability benefits.  The AOJ obtained outstanding VA medical records from December 2011 to February 2015 and from March 2015 to April 2015, including the hospitalization records from June 2014.  

However, the Board notes that the Veteran referenced VA treatment he received in the past for his claimed depression, including treatment at VA Medical Centers in Chicago (Westside and Maywood), Milwaukee, and Minneapolis.  See November 2013 statement.  In this regard, the record contains several one page admission reports indicating the Veteran was hospitalized from May 30, 1992 to June 01, 1992 at Edward Hines, Jr. VA Hospital for major depression; from February 09, 1993 to February 12, 1993 at North Chicago VA Medical Center for major depression; from November 04, 1995 to November 07, 1995 at Westside VA Medical Center for "MI" (which the Board presumes to refer to mental illness); and from November 13, 1995 with no discharge date at Westside VA Medical Center for cocaine dependence.  Records pertaining to these hospitalizations have not been associated with the claims file.  As they may help to substantiate the Veteran's claim, an attempt should be made to obtain them.

The Veteran was subsequently afforded a VA examination in April 2015.  The examiner reported the Veteran had diagnoses of unspecified depressive disorder and polysubstance abuse disorder.  Later in the examination report, the examiner noted the Veteran's history of mental health treatment, including his diagnosis of adjustment disorder with mixed emotional features.  However, the examiner only provided an opinion on the relationship between the Veteran's depression and service.  Moreover, the examiner's opinion was conclusory in nature.  Specifically, the examiner stated that "there is no clear link between the Veteran's depression and military service."  As the examiner did not address the etiology of the Veteran's adjustment disorder and did not provide a sufficient rationale to support his conclusion as to the depression disorder, the opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present, including specifically any in-patient and outpatient records relating to the Veteran's hospitalizations from May to June 1992, February 1993, and November 1995, noted above, as well as any other pertinent in-patient or outpatient records identified on remand.  All records received should be associated with the claims file.

2.  Next, obtain an addendum medical opinion regarding the claimed acquired psychiatric disorders from the April 2015 examiner, or an appropriate substitute if necessary.  If the clinician finds that another examination is necessary, one should be provided.  Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a)  Identify any diagnosed acquired psychiatric disorder present at any point from November 2011.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder is related to service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  A complete rationale must be included.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

